Case 2:20-cr-00377-RJC Document 1 Filed 12/01/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. Criminal No. Lo 3T]

BILL RANA [UNDER SEAL]
ERIC ARMES
JASON EVANS |
HASANI JAMES
CODY BONANNO FEL E i
PHILLIP BONANNO , .
DOMINIC QUARTURE ,

MARK STOCKHAUSEN DEC 01 2020

PATRICK RIZZO CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

MOTION TO SEAL INDICTMENT
AND ARREST WARRANTS

 

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District and, pursuant to Rules 6(e)(4) and 6(e)(6) of the Federal
Rules of Criminal Procedure; respectfully moves the Court to issue an Order sealing the Indictment
returned in this case, and the Arrest Warrants issued pursuant to said Indictment. In further support
of this Motion, the United States avers as follows:

1. The United States has presented an indictment to the grand jury now in
session in the City of Pittsburgh, Pennsylvania.

2. The aforesaid Indictment charges the above-named defendants with
violating Title 21, United States Code, Section 846 and/or Title 18, United States Code, Section
922(g)(1).

3. The Indictment has been returned by the grand jury to this Honorable Court,

and Arrest Warrants have been requested by the government.
Case 2:20-cr-00377-RJC Document 1 Filed 12/01/20 Page 2 of 2

4. The United States deems it prudent, in the interest of justice and integral to
the integrity of the grand jury process that the Indictment returned by the grand jury and Arrest
Warrants issued thereby, together with this Motion and Order to Seal, be sealed until further Order
of Court to ensure that the arrest of the defendants not be compromised and that the secrecy of |
the grand jury proceedings be maintained to prevent disclosure of matters occurring before the
grand jury.

WHEREFORE, the United States of America respectfully requests that the Court

issue an Order sealing the Indictment in this case, and the Arrest Warrants issued thereby, together
with this Motion and Order, until further Order of Court.

Respectfully submitted, |

SCOTT W. BRADY
United States Attorney

By: _s/Rebecca L. Silinski
REBECCA L. SILINSKI
- Assistant U.S. Attorney
PA ID No. 320774

 
